                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION

 JACOB HORN,
                   Plaintiff,                               No. 18-CV-3053 CJW-MAR
 vs.                                                       MEMORANDUM OPINION
                                                               AND ORDER
 AIRWAY SERVICES, INC., and
 SIEMENS GAMESA RENEWABLE
 ENERGY, INC. f/k/a SIEMENS WIND
 POWER, INC.,
                   Defendants.
                                     ____________________

                                    TABLE OF CONTENTS

I.     SUMMARY JUDGMENT STANDARD ............................................... 1

II.    PROCEDURAL HISTORY ............................................................... 4

III.   FACTUAL BACKGROUND ............................................................. 4

IV.    APPLICABLE LAW ......................................................................14

V.     ANALYSIS ..................................................................................16

       A.     Wrongful Termination – Jury Service ..........................................16

              1.        Iowa Code Section 607A.45 .............................................16

              2.        Causation ....................................................................19

       B.     Wrongful Termination – Safety Complaints ...................................20

              1.        SGRE ........................................................................20
                    a.      Adverse Employment Action ....................................20

                    b.      Relevant Decision-Makers .......................................22

                    c.      Causation ...........................................................24

                            i.      Temporal Proximity ......................................25

                            ii.     Similarly Situated Individuals ...........................26

                            iii.    Antagonism toward Protected Activity ................29

                            iv.     Presence of Intervening Events .........................34

                    d.      Legitimate Business Reason/Pretext ............................39

             2.     Airway .......................................................................43

                    a.      Direct Causation ...................................................43

                    b.      Indirect Liability ...................................................45

                            i.      Joint Liability ..............................................46

                            ii.     Vicarious Liability ........................................47

      C.     Punitive Damages ..................................................................49

VI.   CONCLUSION .............................................................................50
       This matter is before the Court on defendants’ motions for summary judgment.
(Docs. 30 & 31). On October 2, 2019, defendants Siemens Gamesa Renewable Energy,
Inc. (“SGRE”) (Doc. 30), and Airway Services, Inc. (“Airway”) (Doc. 31) both moved
for summary judgment. Plaintiff moved for additional time to respond to defendants’
motions, and the Court granted plaintiff’s request in part. (Docs. 38 & 40). Plaintiff
filed timely responses to defendants’ motions for summary judgment, responses to
defendants’ statements of undisputed material facts, plaintiff’s own statement of
additional facts, and an appendix. (Docs. 41-44). Defendants filed timely responses to
plaintiff’s statement of additional facts and replies to plaintiff’s resistances. (Docs. 51,
52, 54). On December 12, 2019, the Court held oral argument on defendants’ motions
for summary judgment. (Doc. 56). The Court now considers this matter fully submitted.
For the following reasons, defendants’ motions for summary judgment are granted.
                     I.     SUMMARY JUDGMENT STANDARD
       Summary judgment is appropriate when “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” FED. R. CIV. P. 56(a). When asserting that a fact is undisputed or is genuinely
disputed, a party must support the assertion by “citing to particular parts of materials in
the record, including depositions, documents, electronically stored information, affidavits
or declarations, stipulations . . ., admissions, interrogatory answers, or other materials.”
Id. at 56(c)(1)(A); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
Alternatively, a party may “show[ ] that the materials cited do not establish the absence
or presence of a genuine dispute, or that an adverse party cannot produce admissible
evidence to support the fact.” FED. R. CIV. P. 56(c)(1)(B).
       A fact is “material” if it “might affect the outcome of the suit under the governing
law . . ..” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “An issue of
material fact is genuine if it has a real basis in the record,” Hartnagel v. Norman, 953




                                             1
F.2d 394, 395 (8th Cir. 1992) (citation omitted), or “when a reasonable jury could return
a verdict for the nonmoving party on the question,” Wood v. DaimlerChrysler Corp.,
409 F.3d 984, 990 (8th Cir. 2005) (internal quotation marks and citation omitted).
Evidence that presents only “some metaphysical doubt as to the material facts,”
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), or
evidence that is “merely colorable” or “not significantly probative,” Anderson, 477 U.S.
at 249-50, does not make an issue of fact genuine. A mere scintilla of evidence in support
of the plaintiff’s claims is not enough to avoid summary judgment. Rohr v. Reliance
Bank, 826 F.3d 1046, 1052 (8th Cir. 2016) (citing Anderson, 477 U.S. at 252). In sum,
a genuine issue of material fact requires “sufficient evidence supporting the claimed
factual dispute” such that it “require[s] a jury or judge to resolve the parties’ differing
versions of the truth at trial.” Id. at 249 (citation and internal quotation marks omitted).
       The party moving for summary judgment bears “the initial responsibility of
informing the district court of the basis for its motion and identifying those portions of
the record which show a lack of a genuine issue.” Hartnagel, 953 F.2d at 395 (citation
omitted). “The movant is not required by the rules to support its motion with affidavits
or other similar materials negating the opponent’s claim.” Id. (citation omitted). Once
the moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or other evidence designate specific facts showing that
there is a genuine issue for trial. See Mosley v. City of Northwoods, 415 F.3d 908, 910
(8th Cir. 2005).
       In determining whether a genuine issue of material fact exists, courts must view
the evidence in the light most favorable to the nonmoving party, giving that party the
benefit of all reasonable inferences that can be drawn from the facts. Tolan v. Cotton,
572 U.S. 650, 651 (2014); Matsushita, 475 U.S. at 587-88 (citation omitted); see also
Reed v. City of St. Charles, 561 F.3d 788, 790 (8th Cir. 2009) (stating that in ruling on




                                             2
a motion for summary judgment, a court must view the facts “in a light most favorable
to the non-moving party—as long as those facts are not so ‘blatantly contradicted by the
record . . . that no reasonable jury could believe’ them” (alteration in original) (quoting
Scott v. Harris, 550 U.S. 372, 380 (2007)). Although the Court must draw all inferences
in favor of the nonmoving party, the Court cannot rely on “mere speculation, conjecture,
or fantasy” to deny a motion for summary judgment. Moody v. St. Charles Cty., 23 F.3d
1410, 1412 (8th Cir. 1994) (internal quotation marks and citations omitted). A court
does “not weigh the evidence or attempt to determine the credibility of the witnesses.”
Kammueller v. Loomis, Fargo & Co., 383 F.3d 779, 784 (8th Cir. 2004) (citation
omitted). “Rather, the court’s function is to determine whether a dispute about a material
fact is genuine . . ..” Quick v. Donaldson Co., 90 F.3d 1372, 1376-77 (8th Cir. 1996)
(citation omitted).
       In determining the presence or absence of a genuine factual dispute, a party may
object that the material cited “cannot be presented in a form that would be admissible in
evidence.” FED. R. CIV. P. 56(c)(2). “Hearsay evidence cannot be used to defeat a
summary judgment motion.” Edmonds v. Minneapolis Pub. Sch. Special Sch. Dist. 1,
368 F. Supp. 3d 1329, 1338 (D. Minn. 2018) (citing Brooks v. Tri-Sys., Inc., 425 F.3d
1109, 1111 (8th Cir. 2005)). “When an objection is made to evidence relied on at
summary judgment, ‘the burden is on the proponent of the evidence to show that the
material is admissible as presented or to explain the admissible form that is anticipated.’”
Progressive Cas. Ins. Co. v. F.D.I.C., 80 F. Supp. 3d 923, 934 (N.D. Iowa 2015)
(quoting Gannon Int’l, Ltd. v. Blocker, 684 F.3d 785, 793 (8th Cir. 2012)). The Eighth
Circuit Court of Appeals has found statements inadmissible at the summary judgment
stage when the party relying on the statements provides only secondhand testimony
instead of the deposition or affidavit of the declarant. Smith v. Kilgore, 926 F.3d 479,
485 (8th Cir. 2019). After resolving any evidentiary issues, if “the record taken as a




                                             3
whole could not lead a rational trier of fact to find for the non-moving party, there is no
‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (quoting First Nat’l Bank of Ariz.
v. Cities Serv. Co., 391 U.S. 253, 288 (1968)).
                            II.    PROCEDURAL HISTORY
       On July 19, 2018, plaintiff filed suit against defendants in the Iowa District Court
for Webster County. (Doc. 4). Plaintiff alleges one count of wrongful termination, 1 and
a second count for punitive damages. Plaintiff asserts that his termination was wrongful
because it was in retaliation for plaintiff reporting safety complaints to defendants and/or
in retaliation for plaintiff serving jury duty in February 2017. SGRE removed the case
to this Court on grounds that the Court has diversity jurisdiction under Title 28, United
States Code, Section 1332. (Doc. 1). Airway consented to the removal. (Doc. 16).
Defendants filed the instant motions for summary judgment, which plaintiff resists.
                           III.   FACTUAL BACKGROUND
       The following background facts are undisputed unless otherwise indicated. The
Court will discuss additional facts below as they become relevant to the Court’s analysis.
       SGRE manufactures wind turbines and provides on-site maintenance and repair
for its customers.    One of SGRE’s customers is MidAmerican Energy Company
(“MEC”). SGRE provides on-site service for wind turbines through its own technicians
as well as technicians employed by SGRE’s contractors. At all times relevant to this
dispute, Airway was one such contractor providing technicians to SGRE at eleven MEC-
owned sites.
       The relationship between SGRE and Airway was governed by the Master Services
Agreement. (Doc. 30-1, at 1-2). Under the Master Services Agreement, Airway’s


1
 Iowa Courts sometimes refer to wrongful discharge claims as “retaliatory discharge” claims.
See, e.g., Teachout v. Forest City Cmty. Sch. Dist., 584 N.W.2d 296, 301 (Iowa 1998).




                                             4
technicians were to perform maintenance work under SGRE’s direction. SGRE had the
authority to remove Airway’s technicians from SGRE’s sites and approve any additional
or replacement personnel. (Doc. 43-6, at 1-3). SGRE also had authority to review
Airway’s employees and require Airway to remove any technician who was “impeding
the orderly process of the [w]ork or otherwise causing interference or delays, or is failing
to comply with the requirements of the [c]ontract [d]ocuments[.]” (Id., at 3).
        At all relevant times Curtis Simmons (“Simmons”) was the District Manager for
SGRE’s sites in Iowa.      Alexander Freund (“Freund”) was the site manager at the
Lundgren Wind Farm in Otho, Iowa (“Lundgren site”). Freund managed the day to day
maintenance operations at the Lundgren site. SGRE also employed Loma Roggenkamp
(“Roggenkamp”), an Environmental Health and Safety Specialist, and Marissa Munoz
(“Munoz”), a Human Resources Consultant. (Doc. 30-1, at 1-4).
        John Stevens (“Stevens”) was the Operations Manager for Airway and managed
the SGRE account.      Stevens reported to Jonathan Click (“Click”), the Director of
Operations for Airway. At all relevant times Dustin Jenson (“Jenson”) was Airway’s
Director of Safety and Training. On or about June 14, 2016, Airway hired plaintiff and
sent him to Texas to be trained and certified as a level three wind turbine technician.
(Id., at 3-4). Sometime thereafter plaintiff began working for Airway at the Lundgren
site.
        On August 12, 2016, plaintiff sent a text message to Stevens expressing concerns
that Freund was telling technicians “to get in and work on cabinets when not trained.”
(Doc. 36-1, at 68-69). On September 1, 2016, plaintiff exchanged text messages with
Stevens criticizing Freund’s management. (Id., at 70-72). These texts do not raise safety
complaints, but plaintiff stated that Freund “doesn’t take care of his techs” and that
plaintiff did not trust Freund after his handling of a sexual harassment situation. (Id.).




                                             5
       In September 2016, Freund and plaintiff discussed plaintiff working directly for
SGRE. Freund asked plaintiff if anything in his background might come up as a red flag
during SGRE’s background check. Plaintiff provided Freund a hand-written criminal
history which included two convictions for domestic assault and one conviction for assault
causing bodily injury. (Doc. 30-6, at 116). Freund told plaintiff that plaintiff’s criminal
history “might cause a red flag to come up,” and that Freund would hate for plaintiff’s
criminal history to alter his job with Airway. (Id., at 67). Plaintiff told Freund to “forget
about” plaintiff applying with SGRE because he “didn’t want any hiccups.” (Id.). When
asked what he meant by “any hiccups” plaintiff testified “I just didn’t want to lose my
job or anything, I mean, worst-case scenario.” (Id.). Plaintiff later stated that he did not
believe his criminal history could cause him to lose his job. (Id.).
       At some point in the fall of 2016, Freund told plaintiff that he was going to
recommend to Airway that plaintiff travel for level four/five technician training in
Florida. SGRE pays for the level four/five training for Airway employees working at
SGRE sites. Level four/five training, including the required travel, is expensive. (Doc.
30-1, at 12).
       Plaintiff complained to Freund at least twice in November 2016 because Freund
instructed plaintiff to inspect anchor points inside the turbines that plaintiff was not trained
to inspect. (Doc. 30-6, at 68-69).
       On January 15, 2017, plaintiff and another technician, Derrick Meadows
(“Meadows”) called a “stop work” due to an ice storm. (Doc. 30-6, at 62, 120). Plaintiff
and Meadows had concerns about road conditions affecting their drive to another site in
Pomeroy, Iowa, as well as ice on the turbine blades. (Id.). Plaintiff alleges that Freund
called plaintiff and Meadows “pussies” and told them to “suck it up,” and used other
insults. (Id.).




                                               6
         On January 17, 2017,2 Roggenkamp provided resilience training to all technicians
at the Lundgren site. Plaintiff stated some safety concerns to Roggenkamp in front of
Freund, and plaintiff and other technicians stated additional safety concerns after Freund
left. Plaintiff claims he was concerned about raising safety issues in front of Freund
because plaintiff had “heard of witch hunts at other sites where management takes it upon
themselves to fire or terminate employees who might expose safety hazards.” (Doc. 42-
3, at 15). Plaintiff asked the group what the common denominator was in the issues at
the Lundgren site, to which Freund responded, “I’d like to think it’s not me.” (Id., at
15-16). Roggenkamp’s notes do not reflect any safety complaints from that meeting, and
plaintiff never made any further complaints to Roggenkamp.
         At some point in January 2017, plaintiff complained that Freund required level
three technicians to perform work they were not trained to do. (Doc. 43-3, at 4). On or
about January 20, 2017, plaintiff was “directed to do work he was not trained for,” but
the record does not establish whether plaintiff raised a complaint on that date. (Doc. 43-
3, at 7). In mid-January, plaintiff raised concerns with Freund about replacing an inline
pump without proper training, and about pumping coolant from a turbine basement while
the turbine was running. (Docs. 30-6, at 15, 75-76; 43-3, at 4, 7, 9). Plaintiff also
alleges that in mid-January 2017 Freund would “criticize [p]laintiff if he asked for gloves,
batteries for flashlights, and feet warming packs or tinted safety glasses.” (Doc. 43-3,
at 9).
         Plaintiff exchanged emails with Jenson about safety issues on February 2 and 6,
2017. Jenson sent plaintiff’s complaints to Roggenkamp, but not to Freund or Simmons.
There is no evidence in the record that Roggenkamp ever provided plaintiff’s emailed


2
 The record is somewhat unclear whether this training occurred on January 17 or January 18,
2017. For simplicity the Court will refer to the training as having occurred on January 17, 2017,
but regardless, the one-day difference is not material to any of the Court’s findings in this Order.



                                                 7
complaints to Freund or Simmons. Plaintiff made no further safety complaints to Airway
after February 6, 2017. (Doc. 30-1, at 9-10).
       On February 7, 2017, Munoz visited the Lundgren site to check on safety issues,
specifically an anonymous report that Freund was tipping technicians off in advance of
their drug tests. Plaintiff believes that Munoz spoke to every technician at the Lundgren
site, and Munoz’s notes reflect that she talked to five technicians in addition to plaintiff.
There is no evidence that Munoz reported any of the specific safety complaints made by
plaintiff or the other technicians to Freund. Freund was aware that Munoz was meeting
with technicians in the conference room but did not know the specifics of any of the
complaints. Simmons did not know who made the report about Freund tipping off the
technicians but understood that Munoz was unable to verify the claim. There is no dispute
that Simmons had no knowledge of any safety complaints made by plaintiff. (Id., at 10-
11).
       On February 15, 2017, Freund sent an email to Stevens and Click confirming that
plaintiff and another contractor, Tim Thomas (“Thomas”) were scheduled for level 4/5
training from April 6 through April 21 or 22, 2017. (Id., at 13).
       During the time relevant to this case, Freund and Simmons were aware that MEC
was going to change how technicians accessed its wind farms, which would include more
stringent backgrounds checks.        The background checks would determine which
technicians would receive badges to access various secure areas at the MEC sites. In
Simmons’ experience, MEC would not provide a security badge to persons with serious
misdemeanor convictions. Stevens was aware of the changes to MEC’s security standards
but had limited knowledge about the specifics of the changes or when they would be
implemented. Freund also did not have an extensive or in-depth understanding of the
changes to MEC’s background check standards but knew MEC would implement them
in the spring of 2017. (Id., at 13-14).




                                             8
       On February 21, 2017, Freund received an email signed by “M. Meier” from the
email address m.meier@iowa.gov. The email stated, in relevant part, “[o]ne of your
contractors was ‘most wanted’ recently,” and included a link to the Webster County
Crime Stoppers website. (Doc. 30-7, at 96-97). Freund did not follow the link but
accessed the Crime Stoppers website and saw a wanted poster listing the charges against
plaintiff as “Assault, False Imprisonment.” (Doc. 30-7, at 100). Freund forwarded the
email to Stevens, Simmons, and Munoz.
       Plaintiff asserts that this email was “a fake to look like it came from [plaintiff]’s
[p]robation [o]fficer.” (Doc. 41-2, at 5). SGRE and Airway both dispute plaintiff’s
factual assertion that the email was a “fake.” (Docs. 51, at 7 n.2; 52, at 8). Plaintiff
cites his own deposition testimony and Stevens’ deposition testimony in support of his
assertion. (Docs. 42, at 14-16; 42-2, at 2-9). Stevens testified that plaintiff’s probation
officer, Maurice “Maury” Meier (“Meier”), told Stevens that he did not send the email.
Plaintiff testified that Meier and Meier’s manager Katie Scheulke (“Scheulke”) told
plaintiff that Meier did not send the email and that m.meier@iowa.gov was not Meier’s
email address. These statements are offered for their truth, and thus constitute hearsay
under Federal Rule of Evidence 801. Plaintiff has not articulated any exception that
would make Meier’s or Scheulke’s out-of-court statements admissible, and thus the
statements are inadmissible under Rule 802. Plaintiff has also offered no evidence to
meet his burden to show that he can present Meier’s or Scheulke’s out-of-court statements
in an admissible form at trial.            Thus, the Court finds that the email from
m.meier@iowa.gov to Freund was not a “fake.”3


3
 Plaintiff also testified in his deposition that he believed that Freund sent the email from the
m.meier@iowa.gov account to himself. (Doc. 42-2, at 7-9). Plaintiff’s opinion is based solely
on the fact that the email was sent to Freund’s email address and the fact that SGRE refers to
Airway’s employees as contractors. (Id.). Plaintiff’s belief about who sent the email is irrelevant
because he has not established by admissible evidence that it was not from Meier. Also,



                                                9
       On February 27, 2017, plaintiff informed Freund via text message that he had jury
duty the following day, but he did not anticipate being selected for the jury. Freund
responded that SGRE divides jury service into half days, so if plaintiff was not selected
he should report to work after being dismissed. On February 28, 2017, plaintiff sent an
email to Stevens stating that he had jury duty. (Doc. 43-2, at 9).
       In fact, plaintiff appeared for jury duty on February 28, 2017, but was not selected
to serve on the jury. Plaintiff did not report to work after the end of jury duty on February
28, 2017. Plaintiff did not have jury duty on March 1, 2017, but Plaintiff told Freund
that he still had jury duty, and plaintiff did not report for work that day. On March 1,
2017, Plaintiff appeared in person in the Iowa District Court for Webster County to
answer to two serious misdemeanor charges (Assault Causing Bodily Injury or Mental
Illness and False Imprisonment) and an aggravated misdemeanor (Probation
Violation/Revocation). (Doc. 30-1, at 15-16).
       Also on March 1, 2017, Freund sent the following email to Stevens with copies to
Simmons, Munoz, Click, and Chase Hord, of Airway:
       Hello,
       I just received a call from Karin with the Second District Court regarding
       Jacob Horn to verify his employment. I did not inquire about Jacob’s status
       other than asking Karin who Airway should contact for more information.
       She advised me that Maury Meier (his parole officer) should be contacted
       (via Second District Court) for more information about Jacob’s current
       status and potential outcome pending his hearings.
       Jacob did not work yesterday or today for what he said was jury duty.
(Doc. 30-7, at 95-96). Freund testified in his deposition about the call described in his
email. (Doc. 30-6, at 18). Plaintiff offers the affidavit of Tina Ganzeveld, the Webster


plaintiff’s conclusion is precisely the type of “mere speculation, conjecture, or fantasy” on which
the Court cannot rely in ruling on a summary judgment. Moody, 23 F.3d at 1412. The Court
finds that Freund did not send the February 22, 2017 email to himself.



                                                10
County Clerk of Court, who states that in February and March 2017, there was no Karen4
employed by the clerk’s office. (Doc. 43-6, at 4). The affidavit also states that the
clerk’s office does not give out criminal history information or comment on the eligibility
of a potential juror. (Id.).
         Plaintiff argued at the hearing that the March 1, 2017, phone call never took place
and that Freund made up the call as pretext to justify plaintiff’s termination. Although
the affidavit from the Clerk of Court indicates that the call did not actually come from
the clerk’s office, without resorting to speculation the Court cannot find that Freund did
not receive the described call. Plaintiff has offered no affirmative evidence that Freund
did not receive a call about plaintiff on March 1, 2017, and plaintiff “may not stave off
summary judgment armed with only the hope that the jury might disbelieve [Freund’s]
testimony.” See Smith, 926 F.3d at 484 (citation and internal quotation marks omitted).
Also, even if Freund did not receive a telephone call, his suspicion that plaintiff lied
about his whereabouts when claimed to be at jury duty was factually accurate.
         Simmons responded to Freund’s email, asking “[s]hould we remove Jacob from
the site until this matter is cleared up? He should provide his proof of jury duty to you
or Airway Services in my opinion?” (Doc. 30-7, at 95). Freund responded:
         Well, according to the lady that called me he isn’t eligible for jury duty due
         to his pending charges. She gave me the impression that he is going to be
         doing some jail time. Jail time plus the fact that he is intentionally not
         telling the truth about what he is doing will equal me requesting he be
         removed from site.
(Id.). Simmons responded “I have watched his actions and emotions while I am on site.
I think we can and should expect better from our staff or from our contract employees.”
(Id.).


4
 The Court notes that Freund’s email spelled the name “Karin,” while the Ganzeveld affidavit
spells the name “Karen.” The Court finds the different spellings immaterial.



                                              11
       At oral argument, plaintiff argued that he reported an “arc flash blast” between
March 1 and March 8, 2017. Plaintiff cites only to text messages exchanged on March
15, 2017, between Roggenkamp and SGRE employee Brad Tweeten (“Tweeten”) and
Roggenkamp’s testimony about the text messages as evidence that plaintiff made the
report in that time frame. (See Docs. 43-1, at 15-18; 43-2, at 1-4). The records cited
establish that the event about which plaintiff complained occurred “about two weeks ago”
but does not establish that plaintiff reported the incident between March 1 and March 8,
2017. To the contrary, the context of the conversation establishes that plaintiff reported
the alleged arc flash after his termination on March 10, 2017. Tweeten stated in a text
message that “no one is aware and is looking like a report for retaliation.” (Doc. 43-2,
at 3). Roggenkamp testified that the statement “no one is aware” meant that “the
incident’s not been reported,” i.e. it was not reported at the time it happened. Plaintiff
never testified affirmatively that he reported an arc flash between March 1 and March 8,
2017. The Court finds that plaintiff did not report the arc flash between March 1 and
March 8, 2017.
       Plaintiff also asserts that he made a complaint about the lack of arc flash gear at
the Lundgren site on March 4, 2017. Again, the record does not support plaintiff’s
assertion. Plaintiff testified that he was in the warehouse, that Freund was looking for
the arc flash coveralls, and that plaintiff told Freund that another technician who was
there for training mentioned that the coveralls were missing. (Doc. 42-3, at 11). Even
in the light most favorable to plaintiff, this interaction is not a safety complaint.
       On March 8, 2017, Freund decided to request that Airway remove plaintiff from
the Lundgren site.     Freund testified that his decision to remove plaintiff from the
Lundgren site “wasn’t based purely on [plaintiff’s conduct] between March 1st and March
8th.” (Doc. 30-6, at 18). Freund also considered plaintiff’s criminal history that plaintiff
disclosed when plaintiff was considering applying to work for SGRE. (Id.). Freund




                                             12
likewise considered plaintiff’s pending criminal charges, and Freund believed that
plaintiff would not be able to pass MEC’s background check to get a badge. (Id., at 19).
In reaching his decision, Freund also considered plaintiff’s poor performance and
behavior after plaintiff decided not to apply with SGRE, including plaintiff spitting on
the floor, name-calling, and being rude and disrespectful to other employees during
meetings. (Id., at 18-19). The “straw that broke the camel’s back” was Freund’s
ultimately correct belief that plaintiff lied about where he was when he was supposedly
at jury duty. (Id., at 18).
       Simmons testimony likewise reflects an escalating series of incidents leading to
plaintiff’s removal from the Lundgren site. Simmons witnessed plaintiff arrive late to a
morning meeting. (Id., at 31). Simmons testified that there were incidents of plaintiff
not showing up to work at all. (Id.). Simmons also testified that based on the issues with
plaintiff’s criminal background, and the impending changes to MEC’s background
checks, Simmons did not want to invest further in plaintiff’s training. (Id., at 32).
Simmons believed that the right decision was to give plaintiff a chance at a different
facility that did not require a background check. (Id.).
       Freund sent an email to Stevens on March 8, 2017, stating “[SGRE] is requesting
that [plaintiff] be removed from site. [SGRE] is following the MEC mandated standards
for backgrounds and we do not see [plaintiff] as being able to pass such requirements.”
(Doc. 30-7, at 101). In response, Stevens asked Freund and Simmons if plaintiff was
excluded from all SGRE sites, or just those owned by MEC. (Id., at 102). Freund
responded that plaintiff was “an OK technician and [I] would not discount him from other
non MEC . . . sites.” (Id.).




                                           13
          After receiving Freund’s email, Stevens ordered a criminal background check on
plaintiff. Stevens received the criminal background check on March 8 or 9, 2017.5 The
background check reflected plaintiff’s previous convictions for serious misdemeanors as
well as the pending probation revocation and assault and false imprisonment charges.
(Id., at 106-19). Stevens made several phone calls to Click as well as numerous other
customers to find an open position for plaintiff. (Doc. 30-6, at 90-91). Plaintiff disputes
this fact, stating that there is no documentary evidence that Stevens looked for another
position for plaintiff. Stevens’ testimony is evidence, however, and plaintiff has not cited
any facts in the record to dispute Stevens’ testimony. See Smith, 926 F.3d at 484. On
March 10, 2019, Stevens told plaintiff by phone and by email that he was being
terminated because Airway had no other work for plaintiff.
                                 IV.     APPLICABLE LAW
          Plaintiff asserts one count of wrongful termination against each defendant. Iowa
is an at-will employment state, but Iowa law recognizes the tort of wrongful termination
when an employer terminates an employee for reasons contrary to public policy. Springer
v. Weeks & Leo Co., 429 N.W.2d 558, 560-61 (Iowa 1988). The elements of wrongful
termination are “(1) engagement in a protected activity, (2) adverse employment action,
and (3) a causal connection between the two.” Teachout v. Forest City Cmty. Sch. Dist.,
584 N.W.2d 296, 299 (Iowa 1998). Plaintiff alleges that he engaged in two protected
activities; attending jury duty on February 28, 2017, and making workplace safety
complaints.      Defendants do not dispute that the activities were protected, nor do
defendants dispute that plaintiff’s termination by Airway was an adverse employment
action.


5
 Plaintiff denies this fact but provided no citation to the record in support of his denial. (Doc.
44-1, at 24). Thus, the Court deems this fact admitted. See LR 56(b).




                                               14
       The causation standard in a wrongful termination case is high.           Rivera v.
Woodward Res. Ctr., 865 N.W.2d 887, 894 (Iowa 2015) (citation omitted). A plaintiff
must prove “the protected conduct was the determining factor in the adverse employment
action.” Id. at 898 (citations omitted). The “determining factor” is the factor that tips
the balance decisively in favor of termination, even if it is not the main reason for the
decision. Id. A plaintiff in a wrongful termination action need not, however, prove that
the employer had no legitimate business justification for the termination. Id. at 898.
Although not an element of wrongful termination, an employer’s legitimate business
reasons for its actions are relevant because “an employer will prevail if it convinces the
fact finder that the legitimate business reasons supporting the action were so strong as to
defeat the conclusion that the protected conduct was the determining factor in the adverse
employment decision.” Id. at 899.
       In Brown v. Farmland Foods, Inc., this Court has predicted that the Iowa Supreme
Court would apply the burden-shifting framework set forth in McDonnell Douglas Corp.
v. Green, 411 U.S. 792, 802–04 (1973), to common law wrongful termination claims at
the summary judgment stage. 178 F. Supp. 2d 961, 979-80 (N.D. Iowa 2001). In
Manahl v. State, the Iowa Court of Appeals noted in the years following Brown that the
Iowa Supreme Court “has not confirmed that Iowa applies the McDonnell Douglas
analysis to summary-judgment motions in wrongful-discharge tort claims.” No. 16-2154,
2017 WL 4317318, at *7 (Iowa Ct. App. Sept. 27, 2017). The Court is unaware of any
Iowa Supreme Court ruling since the Manahl holding that the McDonnell Douglas
framework does not apply to summary judgment motions on wrongful termination claims.
The Court will continue to apply the McDonnell Douglas framework for the reasons set
forth in Brown.
       Under the burden-shifting analysis, plaintiff bears the burden to establish a prima
facie case of retaliation. Brown, 178 F. Supp. 2d at 980. If plaintiff carries his burden,




                                            15
the burden shifts to defendants to come forward with a legitimate, non-retaliatory reason
for plaintiff’s termination. Id. If defendants meet their respective burdens, then plaintiff
must present evidence that defendants’ stated reasons were pretextual. Id.
                                    V.     ANALYSIS
       A.      Wrongful Termination – Jury Service
       Defendants argue that they are entitled to summary judgment on plaintiff’s
wrongful termination claim based on plaintiff’s jury service for two reasons. First,
defendants argue that plaintiff’s common law claim is barred by Iowa Code Section
607A.45. Second, defendants assert there is no evidence in the record to support a
finding that plaintiff’s jury service was the determinative factor in defendants’ actions.
               1.    Iowa Code Section 607A.45
       Iowa Code Section 607A.45 states “[a]n employer shall not deprive an employee
of employment . . . because the employee receives a notice to report, responds to the
notice, serves as a juror, or attends court for prospective juror service.” IOWA CODE §
607A.45(1). Section 607A.45 goes on to provide:
       If an employer discharges an employee [because of the employee’s jury
       service], the employee may within sixty days of the discharge bring a civil
       action for the recovery of wages lost as a result of the violation and for an
       order requiring the reinstatement of the employee. Damages recoverable
       shall not exceed lost wages for a period of six weeks. If the employee
       prevails, the employee shall be allowed reasonable attorney fees as
       determined by the court.
Id., at 607A.45(2). Defendants argue that Section 607A.45(2) provides the exclusive
remedy for plaintiff’s claim that he was discharged for reporting for jury duty, barring
plaintiff’s wrongful termination claim on this basis. Defendants also assert any claim
that plaintiff had under Section 607A.45(2) is barred by the sixty-day statute-of-
limitations.




                                            16
       Plaintiff argues that although Section 607A.45 creates the relevant public policy
to support his wrongful termination claim, it does not provide the exclusive remedy.
Plaintiff, citing George v. D.W. Zinser Co., 762 N.W.2d 865 (Iowa 2009), and Kohrt v.
MidAmerican Energy Co., 364 F.3d 894 (8th Cir. 2004), asserts that because Section
607A.45(2) only provides that an employee “may” bring a civil action under the statute,
it does not create an exclusive remedy. Plaintiff also argues that Section 607A.45(2)
cannot be plaintiff’s exclusive remedy because it limits a plaintiff’s recovery to six weeks
of back pay.
       In their replies, defendants argue that George and Kohrt do not support plaintiff’s
argument because the statutory remedies in those cases were administrative, not causes
of action to be brought in court. Defendants also assert the legislature created the right
to sue for retaliation for jury service and expressed its intent to limit the appropriate
damages to six weeks of back pay.
       The Iowa Supreme Court recently addressed an identical issue in Ferguson v.
Exide Technologies, Inc. No. 18-1600, 2019 WL 6794312 (Iowa Dec. 13, 2019). In
Ferguson, there was no dispute between the parties that the defendant terminated the
plaintiff in violation of Iowa Code Section 730.5, Iowa’s drug-free workplace statute.
Id. at *2. Section 730.5 provides restrictions on workplace drug testing and provides
that claims for violations of the restrictions “may be enforced through a civil action.”
IOWA CODE § 730.5(15). An employee terminated as the result of an unlawful drug test
can obtain “reinstatement . . . with or without back pay, or any other equitable relief as
the court deems appropriate including attorney fees and court costs.” Id. The plaintiff
asserted both a common law wrongful termination claim and a claim under Section
730.5(15). Ferguson, 2019 WL 6794312 at *1. The defendant argued in its motions for
summary judgment and judgment as a matter of law that plaintiff’s wrongful termination
claim was barred by Section 730.5(15). Id. at *2.




                                            17
       The Iowa Supreme Court held as follows:
       [W]hen the legislature includes a right to civil enforcement in the very
       statute that contains the public policy a common law claim would protect,
       the common law claim for wrongful discharge in violation of public policy
       becomes unnecessary. In this situation, the legislature has weighed in on
       the issue and established the parameters of the governing public policy. If
       the legislature considers the remedies it has provided inadequate, it is free
       to modify them. However, we need not provide an alternative court remedy
       when the legislature already provided one. Thus, we hold that when a civil
       cause of action is provided by the legislature in the same statute that creates
       the public policy to be enforced, the civil cause of action is the exclusive
       remedy for violation of that statute.
Id. at *5. The Southern District of Iowa also recently addressed this issue. See Dickey
v. Turner Constr. Co., 4:19-cv-00154-HCA, 2019 WL 6771751 (S.D. Iowa Oct. 1,
2019). That court reached the same conclusion as the Iowa Supreme Court, holding that
Section 750.5(15) precludes an action for wrongful termination because the legislature
“conducted the requisite balancing of competing interests and provided a private cause of
action and a limited set of remedies when . . . an employer terminates an employee based
on a refusal to take a drug test that did not comply with the statute.” Id. at *8.
       Iowa Code Sections 607A.45 and 750.5 are similar in all relevant respects. They
create both a relevant public policy and a civil remedy to enforce that policy. Compare
IOWA CODE § 607A.45(2), with § 750.5(15). Both statutes use permissive language
stating that the employee “may” bring the civil action, and both provide a limited set of
remedies. Id. For the same reasons articulated in Ferguson and Dickey, the Court finds
that Iowa Code Section 607A.45 is the exclusive remedy for plaintiff’s claim that he was
terminated in retaliation for his jury service, and plaintiff’s wrongful termination claim
is barred as a matter of law.
       There is no dispute that SGRE removed plaintiff from the Lundgren site on March
8, 2017, and that Airway terminated plaintiff on March 10, 2017. Plaintiff filed this




                                             18
action on July 19, 2018, 498 and 496 days after his removal and termination respectively.
Thus, to any extent that plaintiff asserts his claim under Section 607A.45, plaintiff’s claim
is barred by the sixty-day statute-of-limitations. See Iowa Code § 607A.45(2) (“[T]he
employee may within sixty days of the discharge bring a civil action . . ..”). Plaintiff’s
claim that he was terminated because he attended court as a prospective juror fails as a
matter of law, and defendants’ motions for summary judgment are granted on that claim.
              2.     Causation
       Even if plaintiff’s wrongful termination claim for jury service did not fail because
of Section 607A.45, it fails because plaintiff cannot establish a prima facie case of
wrongful termination. There is no evidence in the record from which a jury could find
that plaintiff appearing as a prospective juror was the determining factor in plaintiff’s
removal from the Lundgren site and subsequent termination. As to Airway, plaintiff
emailed Stevens informing Stevens of plaintiff’s jury duty. (Doc. 43-2, at 9). Freund
sent an email on March 1, 2017, to Click and Chase Hord of Airway, among others,
stating in relevant part, “Jacob did not work yesterday or today for what he said was jury
duty.” (Doc. 43-4, at 6). There is nothing in any communications between Stevens and
Click which would lead any reasonable juror to conclude that plaintiff’s jury service was
connected to his termination. (See, e.g., Doc. 36-1, at 6-7, 47, 53-54, 58).
       As to SGRE, plaintiff exchanged text messages with Freund on February 27, 2017,
about his jury service. (Doc. 43-2, at 11-14). Freund did not express any hostility; he
merely advised plaintiff that if he was released early he was expected to work a half day.
(Id.). The subsequent emails within SGRE sought to determine whether plaintiff was, in
fact, at jury duty on both February 28 and March 1, 2017. (Doc. 43-4, at 8-9). No
reasonable juror could read the emails between Simmons and Freund as expressing an
intent to retaliate against plaintiff for serving on a jury. To the contrary, the emails show
that if plaintiff had in fact been at jury duty on both February 28 and March 1, 2017,




                                             19
then he would not have been removed from the Lundgren site. Defendants’ concern was
not that plaintiff was serving jury duty but, rather, that he was “not telling the truth about
what he is doing.” (Doc. 43-4, at 8). Simmons’ suggestion that plaintiff be required to
provide proof of his jury service further indicates that defendants were concerned about
plaintiff’s untruthfulness, not his participation on a jury. (Id.). There is no dispute that
plaintiff was not at jury duty on March 1, 2017. (Doc. 30-1, at 16). Plaintiff was
attending an initial appearance in a criminal case in which he was the defendant. (Id.).
Plaintiff also alleges he was sick but did not call in sick. (Doc. 30-6, at 61).
       Thus, even if plaintiff’s wrongful termination claim based on his jury service did
not fail as a matter of law under Iowa Code Section 607A.45, plaintiff’s claim would still
fail because there is no evidence that his jury service was the determining factor in
defendants’ adverse employment actions.
       B.     Wrongful Termination – Safety Complaints
              1.     SGRE
       SGRE argues that it is entitled to summary judgment on plaintiff’s wrongful
termination claim based on plaintiff’s safety complaints for three reasons.             First,
defendants argue that they cannot be liable for wrongful termination because Airway, not
SGRE, terminated plaintiff’s employment. Second, SGRE argues that plaintiff cannot
establish that his safety complaints were the determining factor in his removal from the
Lundgren site. Determining who the pertinent decision-makers were and what knowledge
they had at the time of plaintiff’s removal from the Lundgren site is important to this
aspect of SGRE’s argument. Finally, SGRE asserts that it had legitimate, non-retaliatory
reasons for removing plaintiff from the Lundgren site.
                     a.     Adverse Employment Action
       First, SGRE argues that it cannot be liable for wrongful termination because it
only removed plaintiff from the Lundgren site—Airway ultimately terminated plaintiff’s




                                             20
employment. SGRE asserts that “[t]he ‘wrongful termination in violation of public
policy’ tort is not, on its face, a general anti-retaliation statute that provides remedies for
discipline, demotion, or other ‘materially adverse’ retaliatory conduct.” (Doc. 35, at
11). SGRE does not cite any authority for its assertion.
       Some Iowa cases describe the second element of a wrongful termination claim as
“discharge,” Fitzgerald v. Salsbury Chem., Inc., 613 N.W.2d 275, 281 (Iowa 2000), but
other cases describe it more broadly as any “adverse employment action,” Teachout, 584
N.W.2d at 299. Although termination is one example of an adverse employment action,
Teachout, 584 N.W. 2d at 300, the Iowa Supreme Court’s language implies that other,
lesser actions could satisfy the second element of plaintiff’s claim. See 2 Dan B. Dobbs
et al., DOBBS’ LAW OF TORTS § 703 (2019) (“For convenience, the term wrongful
discharge may be applied to any adverse employment action that would undermine public
policy sufficiently to be actionable.”). Because SGRE has not cited any authority limiting
“adverse employment actions” to only termination, the Court will assume for purposes
of summary judgment that plaintiff’s removal from the Lundgren site constitutes a
materially adverse employment decision sufficient to satisfy the second element of a
wrongful termination claim.6

6
  In his statement of facts, plaintiff alleges he was left out of crane chain training on March 4,
2017. (Doc. 41-2, at 7). Freund testified that plaintiff was left out of the training because only
a limited number of people could be in the tower where the training took place and plaintiff was
lower on the “totem pole” because he was not an SGRE employee or a lead technician. (Doc.
30-3, at 15). Plaintiff does not argue in his brief that being excluded from this training was an
adverse employment action giving rise to his claim and thus waived that argument. Nor does
plaintiff allege that his being left out of the training was because of his safety complaints. Even
if plaintiff argued that being left out of a single training was an adverse employment action, the
Court finds that such minor exclusion, without any other evidence, is the type of “petty slight[ ]”
or “minor annoyance[ ]” that does not rise to the level of a “materially adverse” employment
action. Haskenhoff v. Homeland Energy Sols., LLC, 897 N.W.2d 553, 588 (Iowa 2017) (quoting
Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)).




                                                21
                     b.     Relevant Decision-Makers
       In assessing SGRE’s second argument, that plaintiff’s safety complaints were not
the determinative factor in his removal from the Lundgren site, SGRE asserts that the
Court must determine who the decision-makers were and what knowledge they had at the
relevant time. In determining whether a plaintiff has made a prima facie case of wrongful
termination, a court must determine what knowledge, if any, the relevant decision-makers
had about the plaintiff’s protected conduct. See Fitzgerald, 613 N.W.2d at 289 (“Of
course, if the employer has no knowledge the employee engaged in the protected activity,
causation cannot be established.”); see also McMahon v. Cognizant Tech. Sols. U.S.
Corp., No. 4:17-CV-00155-SMR-HCA, 2018 WL 3460403, at *3 (S.D. Iowa June 6,
2018) (“An employee must show that the decision-maker was aware the employee took
part in a protected activity to satisfy the causation element.”); Schoonover v. Schneider
Nat’l Carriers, Inc., 492 F. Supp. 2d 1103, 1157 (S.D. Iowa 2007) (“[I]f the
decisionmaker was unaware of the protected activity, no reasonable factfinder could
decide the plaintiff’s discharge occurred . . . ‘because’ of engagement in the protected
activity.”). There is no dispute that the two relevant decision-makers for SGRE as to
plaintiff’s position at the Lundgren site were Freund and Simmons. It is also undisputed
that Simmons had no knowledge of plaintiff’s safety complaints. Thus, Simmons could
not, as a matter of law, have retaliated against plaintiff.
       Freund, on the other hand, was aware of some of plaintiff’s safety complaints.
Plaintiff complained at least twice to Freund in November 2016 because Freund asked
plaintiff to inspect and sign off on anchor points inside the wind turbines, but plaintiff
was not qualified to do so. Plaintiff and another technician complained to Freund about
driving on icy roads and about the risk of ice falling off the turbine blades on January
15, 2017. At the January 17, 2017 training session, plaintiff raised safety concerns in
front of Freund. Plaintiff also complained to Freund about not being trained to change




                                             22
an inline pump and about pumping coolant from the basement of a turbine while it was
running in mid-January 2017.
       Freund was also aware that Munoz spoke to several technicians on February 7,
2017, about an anonymous report that someone was falsifying drug tests at the Lundgren
site. Munoz’s notes indicate that she spoke to plaintiff and five other technicians that
day.   Freund did not know who made the report about the trust testing issues, or
specifically which technicians Munoz met with.
       Relying on Reich v. Hoy Shoe Co., 32 F.3d 361, 367 (8th Cir. 1994), plaintiff
argues that Freund believed that plaintiff made the complaint which led to Munoz’s
February 7, 2017 visit to the Lundgren site. (Doc. 44-1, at 14-15). The record before
the Court here is distinguishable from Reich. In Reich, the plaintiff expressed concerns
to the president of the company about whether a chemical spray was safe. 32 F.3d at
363. The plaintiff made a complaint to OSHA, which led to an on-site investigation about
the chemical spray. Id. Three days after the on-site investigation, plaintiff was late to
work and was terminated. Id. The president of the company’s son told plaintiff that his
father “knows what is going on in this factory.” Id. at 343-64. The OSHA investigator’s
notes indicated that the president was upset that the investigator would not divulge the
complainant’s name so he could “take care of the problem.”             Id. at 364.    The
investigator’s notes also indicated that the president believed the complainant was “a
woman who had raised similar complaints to the company in the past.” Id.
       The only evidence plaintiff cites in support of his contention that Freund suspected
that plaintiff made the anonymous complaint is that plaintiff raised different complaints
in front of Freund during the January 17, 2017 training. (Id., at 15). There is nothing
in the record to support a finding that plaintiff previously complained to Freund about
falsified drug test. There is also no evidence like the statements in Reich that Freund
suspected that plaintiff made the report, or that Freund ever attempted to find out from




                                            23
Munoz who made the report. Plaintiff does not offer more than “mere speculation” that
Freund believed his complaints led to Munoz’s February 7, 2017 investigation, and the
Court cannot rely on such speculation.
       As the Court found above, there is also no evidence in the record to support
plaintiff’s contention that he raised safety complaints to Freund between March 1 and
March 8, 2017.
                     c.     Causation
       SGRE’s second argument is that plaintiff cannot establish that his safety complaints
were the determining factor in his removal from the Lundgren site. To survive summary
judgment, plaintiff must show that there is a genuine issue of material fact about whether
plaintiff’s safety complaints to Freund were the determinative factor in Freund’s decision
to have plaintiff removed from the Lundgren site. Plaintiff does not point to any direct
evidence, but plaintiff argues that there is circumstantial evidence that his safety
complaints were the determinative factor in his removal. (Doc. 44-1, at 10-11, 13-15).
In the absence of direct evidence of retaliation, courts look at a variety of circumstantial
factors to determine if there is an inference of a retaliatory motive, such as:
       [T]he temporal proximity between the protected activity and the adverse
       action, indications of pretext such as inconsistent application of policies and
       shifting explanations, antagonism or hostility toward protected activity, the
       relation between the discipline and the protected activity, and the presence
       of intervening events that independently justify discharge.
McMahon, 2018 WL 3460403, at *4. This Court has also considered how the employer
treated similarly situated employees who did not engage in the protected conduct and
whether the employer has a pattern of taking adverse action against employees who
engaged in protected conduct. See Brown, 178 F. Supp. 2d at 982; see also Townsend
v. Bayer Corp., 774 F.3d 446, 460 n.3 (8th Cir. 2014) (holding that evidence of the




                                             24
employer’s treatment of similarly situated comparators was relevant for determining
causation in a False Claims Act retaliation claim).
                          i.       Temporal Proximity
      A close proximity between an employee’s engagement in protected conduct and
the employees discharge is a significant factor in establishing the causation element of a
wrongful termination claim. Brown, 178 F. Supp. 2d at 982. Temporal proximity,
however, “without more, is insufficient to generate a jury question on retaliation.”
Phipps v. IASD Health Servs. Corp., 558 N.W.2d 198, 203 (Iowa 1997) (citation
omitted). Thus, the fact that an employee engaged in a protected activity “does not
immunize the [plaintiff] from discharge for past or present inadequacies, unsatisfactory
performance, or insubordination.” Hulme v. Barrett, 480 N.W.2d 40, 43 (Iowa 1992).
“As more time passes between the protected conduct and the retaliatory act, the inference
of retaliation becomes weaker and requires stronger alternate evidence of causation.”
Tyler v. Univ. of Ark. Bd. of Trs., 628 F.3d 980, 986 (8th Cir. 2011).
      In Phipps v. IASD Health Services Corp., the Iowa Supreme Court found that the
plaintiff’s termination approximately one month after filing a grievance was insufficient
to support a retaliatory motive.    558 N.W.2d at 203.       Eighth Circuit precedent is
consistent with the Iowa Supreme Court’s rulings in Phipps. The Eighth Circuit Court
of Appeals has held that an interval of two weeks between protected conduct and an
adverse employment action is “sufficient, but barely so, to establish causation.” Smith
v. Allen Health Sys., Inc., 302 F.3d 827, 833 (8th Cir. 2002). Conversely, an “interval
of two months between the complaint and [the plaintiff’s] termination so dilutes any
inference of causation that we are constrained to hold as a matter of law that the temporal
connection could not justify a finding in [the plaintiff’s] favor on the matter of causal
link.” Kipp v. Mo. Highway & Transp. Comm’n., 280 F.3d 893, 897 (8th Cir. 2002).




                                            25
       Given that Simmons was unaware that plaintiff made any safety complaints, the
relevant temporal relationship is between plaintiff’s removal from the Lundgren site and
the last safety complaint about which Freund was aware. Viewing the record in the light
most favorable to plaintiff, plaintiff’s complaints during the January 17, 2017 training
are the last complaints about which Freund knew.7 Freund requested plaintiff’s removal
from the Lundgren site on March 8, 2017, approximately seven weeks after the last
known complaint. Under both Iowa and Eighth Circuit precedent, the Court cannot infer
any causal relationship between his removal from the Lundgren site and his safety
complaints approximately seven weeks earlier.
                          ii.       Similarly Situated Individuals
       Plaintiff argues that his removal from the Lundgren site must have been retaliatory
because Thomas, another technician, “has criminal convictions and continues to work at
the Lundgren site.” (Doc. 44-1, at 11). In his statement of facts, plaintiff alleges that
no other technicians have been removed from SGRE sites because of the MEC
background requirements, and that other technicians in addition to Thomas have criminal
convictions and were not removed from the Lundgren site. (Doc. 41-2, at 3-4). Plaintiff
also argued at the hearing that plaintiff was treated differently than similarly situated
technicians and that there was a pattern of retaliatory behavior by Freund. Plaintiff’s
arguments are not supported by the record.
       First, as to whether “similarly situated” technicians remained at the Lundgren site,
plaintiff has failed to show that any of his fellow technicians were similarly situated. For
plaintiff to present evidence of Freund’s treatment of similarly situated technicians at trial
plaintiff must show by a preponderance of evidence that the other technicians were

7
 Plaintiff also alleges that he made other complaints in “mid-January 2017.” (Docs. 30-6, at
75-76; 43-3, at 9). Even taking this as true and assuming that some complaints in “mid-January
2017” occurred after January 17, 2017, there was still around a six-week time gap between the
complaints and plaintiff’s termination. This difference is immaterial to the Court’s analysis.



                                             26
“similarly situated in all relevant respects.” Townsend, 774 F.3d at 461 (citation and
internal quotation marks omitted).
       Plaintiff offers two pieces of evidence to support his allegation that other
technicians were similarly situated in terms of their criminal records. First, plaintiff
offers his own handwritten list of what he believes the other technicians’ criminal
backgrounds were. (Doc. 43-3, at 16). Plaintiff also offers a portion of Freund’s
deposition in which Freund testified that the nature of Thomas’ criminal background was
operating while intoxicated “or something like that.” (Doc. 42-5, at 4).
       SGRE objects to plaintiff’s assertions about other technicians’ criminal histories.
SGRE argues that plaintiff’s handwritten list is hearsay because it is a statement made by
plaintiff out of court, and plaintiff offers the list to prove the truth of the matter asserted
i.e. that other technicians had similar criminal backgrounds. (Doc. 51, at 4-5). The
Court agrees with SGRE’s assessment and finds that plaintiff’s handwritten list is
inadmissible hearsay. FED. R. EVID. 801(c), 802. Plaintiff does not offer any evidence
that he will be able to prove the other technicians’ criminal histories with admissible
evidence at trial. See Progressive Cas. Ins. Co., 80 F. Supp. 3d at 934.8
       Freund’s testimony is likewise inadmissible to prove the existence of Thomas’
criminal background. There is nothing in that portion of Freund’s deposition transcript
that explains how Freund came to be aware of Thomas’ criminal history. Without any
indication that Freund had seen an official record of the conviction, Freund does not have
personal knowledge and thus cannot testify about the existence of the conviction. See

8
  There are other evidentiary issues with plaintiff’s hand-written list. Plaintiff has failed to
identify the source of his information about the other employees’ criminal history. Whatever
the source, whether documentary or from the employees themselves, it would constitute another
layer of hearsay. Plaintiff has also not alleged facts that would show that the decision-makers
were aware of the alleged criminal histories of the other employees. Unless the decision-makers
knew of those other employees’ criminal histories, they cannot be alleged to have knowingly
treated plaintiff differently from the other employees.



                                              27
FED. R. EVID. 602 (“A witness may testify to a matter only if evidence is introduced
sufficient to support a finding that the witness has personal knowledge of the matter.”).
Similarly, if Thomas told Freund about his conviction then Thomas’ statement to Freund
is hearsay because plaintiff is offering it to prove the existence of Thomas’ conviction,
not Freund’s belief that Thomas had the conviction. FED. R. EVID. 801(c). Regardless,
it is plaintiff’s burden to prove that the evidence is admissible, Progressive Cas. Ins. Co.,
80 F. Supp. 3d at 934, and plaintiff has failed to meet his burden.
       Even if the evidence offered by plaintiff were admissible, it would still be
insufficient as a matter of law to show that plaintiff was similarly situated to the other
technicians who remained at the Lundgren site. The evidence offered by plaintiff, if
admissible, fails to show that the other technicians were similarly situated in three key
aspects. First, plaintiff’s list only purports to state what crimes the other technicians
were charged with, rather than convicted of. In addition to the new charges in February
2017, plaintiff had disclosed multiple convictions to Freund in the fall of 2016. Second,
plaintiff’s list does not indicate when or where any of the alleged charges or convictions
occurred. It is possible that, unlike plaintiff, none of the other technicians were charged
with crimes while they were working at the Lundgren site. Finally, plaintiff’s list, and
Freund’s testimony, do not indicate what level of misdemeanor or felony any of the other
technicians were charged with or convicted of. Because plaintiff’s list does not indicate
in which state the other technicians were charged, the Court cannot even begin to
speculate about whether the other technicians were charged with serious misdemeanors.
Thus, even if plaintiff’s evidence were admissible, plaintiff has not shown that he was
similarly situated to any of the other technicians in terms of his criminal history, and the
Court cannot draw any inference in his favor based on SGRE’s treatment of other
technicians.




                                             28
       Plaintiff has also failed to establish that SGRE had a pattern of removing other
technicians who made safety complaints. Plaintiff has not shown that similarly situated
technicians who did not make safety complaints were retained, nor has plaintiff shown
that SGRE removed other technicians from the Lundgren site after making safety
complaints. To the contrary, the record shows that other technicians who reported safety
concerns were not removed from the Lundgren site.           For example, Meadows also
complained about the icy conditions on January 15, 2017. (Doc. 30-1, at 9). Plaintiff
has not offered any evidence that SGRE removed Meadows from the Lundgren site
following his complaints. Similarly, none of the other technicians who raised safety
concerns during the January 17, 2017 resilience training or who spoke to Munoz during
the February 7, 2017 on-site inspection were removed from the site. (Id., at 22-23).
       Plaintiff has not offered any admissible evidence that similarly situated technicians
who did not make safety complaints were retained at the Lundgren site, or that other
technicians who made safety complaints were removed from the Lundgren site. Thus,
plaintiff’s argument that there is evidence of retaliation because of SGRE’s treatment of
other technicians fails.
                           iii.     Antagonism toward Protected Activity
       Plaintiff points to Freund’s alleged antagonism toward safety complaints as
circumstantial evidence that plaintiff’s safety complaints were the determining factor in
Freund’s decision to remove plaintiff from the Lundgren site. Plaintiff’s statement of
facts makes multiple assertions of hostility, but the underlying documents support only
two specific incidents, and one general allegation.




                                            29
       First, plaintiff alleges that on January 15, 2017, 9 he and Meadows called a stop
work due to an ice storm that caused icy roads and ice on the turbine blades. Plaintiff
asserts that Freund called plaintiff and Meadows “pussies,” told them to “suck it up” and
asked if they were “scared of a little ice.” (Docs. 42-2, at 1-2; 42-4, at 12-13; 43-3, at
9; 45-5, at 11). Second, plaintiff states that on January 20, 2017, Freund sent two
inexperienced technicians into a tower to change an inline pump. (Doc. 43-3, at 7).
Plaintiff was not one of the technicians sent into the tower. (Doc. 43-5, at 11). Cameron
Panzi (“Panzi”) was one of the technicians sent into the tower to change the inline pump.
(Id., at 13). Panzi stated in a February 7, 2017 email that he felt like he was the “lowest
on the totem pole” at the Lundgren site based on a lack of job opportunities. (Id.). Panzi
felt that Freund had “pushed [him] aside.” (Id.). Panzi was afraid of refusing Freund’s
order to change the inline pump because he was “scared of being demoted even more.”
(Id.). Panzi stated that Freund sent a newly employed SGRE technician rather than a
more experienced SGRE technician into the tower with Panzi to replace the inline pump.
(Id.). Finally, plaintiff makes a general allegation about hostility that occurred in mid-
January 2017. Plaintiff asserts that Freund “would criticize [p]laintiff if he asked for
gloves, batteries for flashlights, hand and feet warming packs or tinted safety glasses.”
(Doc. 43-3, at 9).
       Even viewing the evidence in the light most favorable to plaintiff, plaintiff’s
allegations of “hostility” do not amount to more than a scintilla of evidence of causation.
Turning first to plaintiff’s general allegations that Freund “criticized” him for requesting
materials, it is unclear which of these requests can be construed as safety complaints,
rather than requests for plaintiff’s comfort. Regardless, the fact that Freund “criticized”


9
  In one statement of fact, plaintiff refers to this incident as occurring on January 17, 2017, but
it is clear from the record that the incident took place on January 15, 2017. (See Docs. 41-2, at
6; 42-2, at 1; 42-4, at 12).



                                                30
plaintiff for his requests, without more, is insufficient to show that Freund was hostile to
safety concerns, much less to show plaintiff’s safety complaints were the determining
factor in Freund’s decision to remove plaintiff from the Lundgren site. See Wusk v.
Evangelical Ret. Homes, Inc., No. 15-0166, 2015 WL 9450914, at *4 (Iowa Ct. App.
Dec. 23, 2015) (“[M]ere generalities of a negative change in the way an employee was
treated after [engaging in a protected activity] are insufficient to prove that the [protected
activity] was a determining factor in a subsequent adverse employment action.”);
McMahon v. Mid-Am. Constr. Co. of Iowa, No. 99-1741, 2000 WL 1587952, at *4 (Iowa
Ct. App. Oct. 25, 2000) (Upholding grant of summary judgment in favor of employer
when plaintiff could only point to “mere generalities” to show that his termination was
caused by his workers’ compensation claim).
       Panzi’s email is of little probative value to plaintiff’s wrongful termination claim.
There is no indication in the email, nor has plaintiff pointed to any other evidence in the
record, that Panzi made safety complaints before January 20, 2017. Thus, Panzi’s
statements that he was lower on the totem pole, or that Freund brushed him aside, are
not evidence of hostility to safety complaints. Similarly, Panzi’s subjective belief that he
would be demoted for refusing to work on the inline pump, without any factual basis for
that opinion, is insufficient to establish the existence of hostility toward the protected
activity here. See Pennington v. Bd. of Trs. of Univ. of Ark., No. 4:10-cv-1071-DPM,
2012 WL 2254247, at *1 (E.D. Ark. June 15, 2012), aff’d sub nom. 500 Fed. App’x 567
(8th Cir. 2013) (“The subjective belief that one was discriminated against will not
forestall judgment as a matter of law.”); Myers v. Croell Redi-Mix, Inc., 672 F. Supp.
2d 889, 908 (N.D. Iowa 2009) (holding that plaintiff’s “subjective belief” that male
workers were provided more hours was “insufficient to overcome summary judgment”).
       The only evidence in the record that is relevant to Freund’s alleged hostility toward
safety complaints is (1) plaintiff’s allegation that Freund called plaintiff and Meadows




                                             31
“pussies,” asked if they were scared of a little ice, and told them to “suck it up” after
plaintiff and Meadows called the January 15, 2017 stop work, and; (2) Panzi’s assertion
that on January 20, 2017, Freund sent a newly employed technician rather than a more
experienced technician into the tower with Panzi to replace the inline pump. (Doc. 43-
5, at 13). These two incidents are, as a matter of law, of limited value in showing that
plaintiff’s safety complaints were a determining factor in his removal from the Lundgren
site.
        First, both alleged incidents of hostility occurred six to seven weeks before
plaintiff’s removal. As the Court noted above, a gap of two weeks between a protected
activity and termination is barely sufficient to draw a causal inference, Smith, 302 F.3d
at 833, and a gap of more than a month is too long to draw any causal relationship,
Phipps, 558 N.W.2d at 203. The Court finds that the same logic applies to the temporal
relationship between the alleged hostility toward a protected activity and the adverse
employment action. Thus, the Court cannot draw a causal relationship between the two
alleged incidents of hostility toward safety complaints and plaintiff’s removal from the
Lundgren site.
        Even if the alleged hostility occurred closer to plaintiff’s removal from the
Lundgren site, Freund’s actions are insufficient to create an inference of causation. Both
instances of alleged hostility involved other technicians instead of or in addition to
plaintiff. Plaintiff and Meadows both called for the January 15, 2017 stop work order,
but there is no evidence in the record that Freund took any retaliatory action against
Meadows. Similarly, Panzi was one of the complainants on January 20, 2017, about the
replacement of the inline pump,10 and the record is devoid of any evidence that Freund


10
  Plaintiff alleged in his deposition that he raised a complaint about not wanting to change out
an inline pump, but it is not clear if this was part of the January 20, 2017 incident or at a different
time. (Docs. 41-2, at 8; 42-4, at 7).



                                                  32
took any adverse employment action against Panzi after January 20, 2017. There is no
evidence that Freund’s alleged hostility was ever connected to adverse employment
actions against any other technicians, which undermines any inference that the Court
could draw between Freund’s alleged hostility and plaintiff’s removal from the Lundgren
site.
        Also, the evidence of alleged hostility to the protected activity here is significantly
weaker than the evidence held to support an inference of causation in other cases. For
example, the Iowa Supreme Court upheld a jury verdict on a wrongful termination claim
when an employee reported a workplace injury, and in response the employer told the
plaintiff that he was not going to pay workers’ compensation benefits and fired the
plaintiff. Niblo v. Parr Mfg., Inc., 445 N.W. 2d 351, 353 (Iowa 1989). Similarly, the
Iowa Supreme Court upheld a jury verdict on an Iowa Civil Rights retaliation claim when
the supervisor told the employee who lodged the complaint that the supervisor “didn’t
like that civil rights mess hanging over his head.” City of Hampton v. Iowa Civil Rights
Comm’n, 554 N.W.2d 532, 536 (Iowa 1996). Plaintiff cites only one relevant case in
his brief, Reich, 32 F.3d 361. As the Court found above, the facts of Reich are easily
distinguishable from this case, and the hostility to the protected activity in Reich occurred
only three days before the plaintiff was terminated, compared to the seven-week gap here.
See id. at 363-64.
        To survive summary judgment, plaintiff must present more than a mere scintilla
of evidence; there must be evidence on which a reasonable jury could find for plaintiff.
See Rohr, 826 F.3d at 1052 (citation omitted). The minimal evidence of Freund’s
hostility to safety complaints, remote in time from plaintiff’s termination and unconnected
from any other adverse employment decisions, amounts to nothing more than a mere
scintilla of evidence that plaintiff’s complaints were the determining factor in his removal
from the Lundgren site.




                                              33
                         iv.        Presence of Intervening Events
       The final relevant consideration in determining whether a reasonable jury could
find that plaintiff’s safety complaints were the determining factor in Freund’s decision to
remove plaintiff is the presence of intervening events that independently justified
Freund’s decision. It is well established that the presence of intervening events can sever
any causal inference that may otherwise be drawn from the evidence. See Mervine v.
Plant Eng’g Servs., LLC, 859 F.3d 519, 527 (8th Cir. 2017) (“Whatever causal inference
that might have been drawn from the temporal proximity between [plaintiff]’s protected
activity and the termination of his employment was vitiated by the intervening, later-
corroborated employee complaints, as well as by the later-discovered additional
misconduct.”); Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir. 1999)
(“[Plaintiff]’s intervening unprotected conduct eroded any causal connection that was
suggested by the temporal proximity of his protected conduct and his termination.”); see
also Freeman v. Ace Tel. Ass’n., 467 F.3d 695, 698 (8th Cir. 2006). Intervening conduct
can break the causal chain between the protected activity and the plaintiff’s termination
even if the intervening conduct is disputed. Mervine v. Plant Eng’g Servs., LLC, Civil
No. 14-3080 ADM/TNL, 2016 WL 1273195, at *9 (D. Minn. Mar. 31, 2016), aff’d,
859 F.3d 519 (8th Cir. 2017).
       Again, plaintiff’s last complaint occurred on January 17, 2017, or otherwise in
mid-January 2017. On February 15, 2017, Freund emailed Stevens and Click to confirm
that Freund had enrolled plaintiff in level four/five training, which was scheduled in April
2017. On or about February 21, 2017, Freund became aware that plaintiff had been
charged with assault and false imprisonment. (Docs. 30-1, at 17; 30-7, at 100). Freund
was aware that the new MEC standards for background checks would be implemented in
the spring of 2017. Plaintiff served on jury duty on February 28, 2017, and did not come
to work at the Lundgren site on March 1, 2017.




                                            34
       On March 1, 2017, Freund expressed doubts about whether plaintiff attended jury
duty on February 28 and March 1, 2017. There is no dispute that plaintiff did not attend
jury duty on March 1, 2017, and plaintiff lied to Freund about the reason for his absence
that day. Also on March 1, 2017, Freund believed plaintiff may be incarcerated on his
pending charges.11 (Doc. 30-7, at 138). Freund told Simmons “[j]ail time plus the fact
that he is intentionally not telling the truth about what he is doing will equal me requesting
[plaintiff] be removed from site.” (Doc. 30-7, at 95). After learning about plaintiff’s
new criminal charges, in addition to his previously disclosed criminal history, Freund
believed that plaintiff would not be able to pass the MEC background check. (Doc. 31-
1, at 19). Plaintiff denies that Freund believed he would not pass the MEC background
check but cited no facts in the record in support of his denial. (Doc. 44-1, at 22). Thus,
plaintiff has admitted that Freund believed plaintiff would not pass the background check.
See LR 56(b).
       Freund testified that plaintiff’s behavior and “general performance as a person on-
site went downhill” after plaintiff decided not to pursue working directly for SGRE in
September 2016. (Doc. 30-6, at 18). Freund’s assessment of plaintiff’s behavior was
corroborated by Simmons’ March 1, 2017 email to Freund stating “I have watched
[plaintiff’s] actions while I am at site. I think we can and should expect better from our
staff or from our contract employees.” (Doc. 30-7, at 95).
       On March 8, 2017, Freund made the decision to remove plaintiff from the
Lundgren site. Freund testified that the “straw that broke the camel’s back” was his
belief that plaintiff was lying to him about where plaintiff was when he was supposedly
at jury duty. (Doc. 30-6, at 18). Simmons testified in his deposition that he had a


11
  Freund’s belief about plaintiff’s incarceration appears to have been correct. Plaintiff ultimately
pleaded guilty to Assault Causing Bodily Injury and was sentenced to ten days in jail with 355
days suspended. (Doc. 51-3, at 11).



                                                35
conversation with Freund about removing plaintiff from the Lundgren site for “attitude,
background checks, [and] site presence.” (Doc. 30-6, at 35). Freund sent an email to
Stevens requesting that plaintiff be removed from the Lundgren site and stating that
“[SGRE] is following the MEC mandated standards for backgrounds and we do not see
[plaintiff] as being able to pass such requirements.” (Doc. 30-7, at 101).
       Simmons and Freund met with plaintiff on March 8, 2017, to tell plaintiff he was
being removed from the Lundgren site. (Doc. 30-6, at 20, 35, 77). There is no dispute
that at that time Simmons told plaintiff he was being removed because Simmons believed
that plaintiff would not pass the MEC background check. (Id.).
       The presence of intervening events between plaintiff’s last protected activity, or
any hostility toward such activity, and plaintiff’s termination severs any causal connection
that would support plaintiff’s claim. In Freeman v. Ace Telephone Association, the
plaintiff reported to the board of directors that the board’s policy of reimbursing each
board member for mileage to attend board meetings, even when the board members
carpooled, may have violated federal tax laws. 467 F.3d at 696. The plaintiff was
terminated less than a month later and filed suit for retaliatory discharge under a state
whistleblower act. Id. at 697. The court noted that two weeks after plaintiff’s report,
plaintiff admitted to having a sexual relationship with a female employee, lying about the
relationship, continuing the relationship after promising to end it, and using a company
credit card to further the sexual relationship. Id. at 698. The court upheld the district
court’s grant of summary judgment because, in light of the intervening events, “no
reasonable person could conclude on this record that [the plaintiff]’s report to the board
about its mileage policy was causally related to the decision to fire him.” Id.
       Although the details here are not as sordid, plaintiff’s intervening conduct still
severs any causal relationship between his protected conduct and his removal as a matter
of law. There is no dispute that even after plaintiff’s complaints in mid-January 2017,




                                            36
as of February 15, 2017, Freund still planned to send plaintiff to Florida for level
four/five training. On February 21, 2017, Freund became aware of plaintiff’s new
criminal charges. At that point MEC’s increased background checks were set to go into
effect within a month or two. (Doc. 30-6, at 19). Freund and Simmons both believed
that plaintiff would not pass the increased background check, and plaintiff has offered no
evidence from anyone at MEC that he would have been able to pass the background
check. On March 1, 2017, Freund also came to believe that plaintiff was facing jail time,
and that plaintiff lied about attending jury duty. These intervening events are more than
enough to sever any causal connection between plaintiff’s protected activity and his
removal from the Lundgren site.
       Plaintiff appears to argue that the various reasons for his removal from the
Lundgren site are contradictory and therefore show retaliation. (Docs. 40-1, at 2-3; 44-
1, at 15). “Substantial change in an employer’s explanation over time can be evidence
of pretext, but an elaboration generally is not.” Pulczinski v. Trinity Structural Towers,
Inc., 691 F.3d 996, 1004 (8th Cir. 2012). Freund and Simmons told plaintiff at the time
of his removal that he was being removed due to perceived issues with his MEC
background check. Freund’s email to Stevens stated that the decision to remove plaintiff
was due to his criminal background. The other reasons provided by Freund for plaintiff’s
removal are not substantially different; they are merely an elaboration on SGRE’s
decision to remove plaintiff. Further, on March 1, 2017, Freund stated that his belief
that plaintiff lied about his whereabouts when plaintiff was supposedly at jury duty, and
the fact that plaintiff may have to serve jail time, warranted plaintiff’s removal from the
Lundgren site. Freund testified that his decision was also motivated by plaintiff’s general
behavior, which is confirmed by Simmons’ March 1, 2017 response to Freund. Even
viewing the record in the light most favorable to plaintiff, the explanations for plaintiff’s




                                             37
removal from the Lundgren site are interrelated elaborations which are not substantially
different or contradictory.
       Plaintiff’s citation to Kohrt, 364 F.3d at 898 is not persuasive. (Doc. 44-1, at 15).
In Kohrt, the only issue before the court on the plaintiff’s wrongful termination claim
was whether, as a matter of law, the plaintiff could bring a wrongful termination claim
premised on violations of the Iowa Occupational Safety and Health Act (“IOSHA”). Id.
at 899-902. The parties here agree for purposes of summary judgment that the IOSHA
creates a public policy that can support a wrongful termination claim. In Kohrt, the only
discussion of the plaintiff’s allegations of pretext referred to the plaintiff’s age
discrimination claim. Id. at 898. Regardless, the court held that the plaintiff’s allegations
about his performance reviews were insufficient to show that the defendant’s reasons for
terminating and declining to rehire plaintiff were pretextual, and the court affirmed
summary judgment in the defendant’s favor. Id. Thus, Kohrt does not support plaintiff’s
argument.
       In sum, the gap in time between plaintiff’s protected activity and his removal from
the Lundgren site is too long to draw any causal connection, particularly considering the
lack of other evidence of causation and the significant intervening events justifying
plaintiff’s removal.    Likewise, any evidence of Freund’s hostility toward safety
complaints is too remote in time and separated by intervening events to amount to more
than a scintilla of evidence that plaintiff’s safety complaints were the determining factor
in Freund’s decision. Because plaintiff has failed to generate an issue of material fact
that his protected conduct was the determining factor in his removal, plaintiff has failed
to present a prima facie case of wrongful termination. SGRE’s motion for summary
judgment is granted as to plaintiff’s wrongful termination claim based on plaintiff’s
safety complaints.




                                             38
                     d.     Legitimate Business Reason/Pretext
       SGRE also asserts that it had legitimate, non-retaliatory reasons for removing
plaintiff from the Lundgren site. Even if plaintiff could make out a prima facie case of
wrongful termination, SGRE would still be entitled to summary judgment because SGRE
has stated several legitimate business reasons for plaintiff’s removal from the Lundgren
site, and plaintiff has failed to show those reasons were pretextual. SGRE argues that
there is no genuine issue of material fact that it had legitimate business reasons to
terminate plaintiff. (Doc. 35, at 11-18). Although SGRE did not articulate its argument
under the McDonnell Douglas framework, its argument is the same as the second step in
the burden-shifting analysis. As set forth above, SGRE had many non-retaliatory reasons
for removing plaintiff from the Lundgren site: Freund and Simmons’ belief that plaintiff
would not be able to pass MEC’s background check to get a security badge, and thus any
investment in his training would be wasted; plaintiff lying about his whereabout on March
1, 2017; plaintiff facing jail time; and plaintiff’s general attitude and performance at the
Lundgren site. The burden, therefore, shifts back to plaintiff to show that SGRE’s
proffered reasons for his removal were pretextual.
       “The burden of proof to establish pretext is higher than that required to establish
a prima facie case.” Warmbold v. MINACT, Inc., Civil No. 16-554 (DWF/KMM), 2017
WL 4838752, at *8 (D. Minn. Oct. 24, 2017) (citing Buytendorp v. Extendicare Health
Servs., Inc., 498 F.3d 826, 835-36 (8th Cir. 2007)). To establish pretext, plaintiff must
present evidence that both discredits SGRE’s asserted reasons for his removal and
supports a reasonable inference that the real reason for plaintiff’s removal was retaliation.
See Gilbert v. Des Moines Area Cmty. Coll., 495 F.3d 906, 918 (8th Cir. 2007).
       When an employer asserts that it terminated an employee based on the employee’s
misconduct, the focus of the court’s inquiry is not whether the misconduct actually
occurred. Instead, the court must determine whether the employer believed that the




                                             39
employee committed the misconduct alleged. Cronquist v. City of Minneapolis, 237 F.3d
920, 928 (8th Cir. 2001) (citing Harvey v. Anheuser–Busch, Inc., 38 F.3d 968, 972 n.2
(8th Cir. 1994)). In assessing whether an employer’s reasons were pretextual, the Court
does not “sit as [a] super-personnel department[ ] to second-guess the business decisions
of employers.” Dorsey v. Pinnacle Automation Co., 278 F.3d 830, 837 (8th Cir. 2002)
(citation omitted). Employers can make “hasty business decisions, so long as they do
not discriminate unlawfully.” Pulczinski, 691 F.3d at 1005.
       Here, plaintiff has not offered evidence discrediting any of the reasons SGRE
proffered for removing him from the Lundgren site. Plaintiff argues that SGRE’s claim
that he would not pass the MEC background check must have been pretext because
(1) MEC’s policy was not in effect yet, (2) Freund did not consult with MEC to see if
plaintiff’s background would disqualify him from passing a background check, and
(3) there has been an unbadged technician at the Lundgren site since the more stringent
background checks went into place. It is possible that Freund made a hasty decision in
removing plaintiff before the guidelines went into effect, but there is no evidence to
contradict Freund’s belief that plaintiff would not pass the MEC background check. It is
plaintiff’s burden to show that SGRE’s reasons were pretext, and plaintiff has offered no
testimony from anyone at MEC that he would have passed the new background check
and received a badge. Also, Freund’s desire to avoid having more unbadged technicians
who would need escorts to access secured areas is precisely the kind of business decision
the Court is not in the position to second-guess.
       The fact that Freund and Simmons offered multiple justifications for removing
plaintiff is also not evidence of pretext. Further explanation of the reasons for an adverse
employment action is not a shifting explanation for the decision. See Pulczinski, 691
F.3d at 1004-05. This is particularly true when the differing explanations are related to
the same event.     See id. at 1005 (noting that the employer’s explanations did not




                                            40
substantially change when the employer terminated the employee for attempting to slow
work on a day of forced overtime and for allegedly falsifying FMLA paperwork to justify
the plaintiff’s absence on the same day of forced overtime). Here, Freund told both
plaintiff and Stevens that the reason for plaintiff’s removal from the Lundgren site was
Freund’s belief that plaintiff would not pass the MEC background check due, in part, to
his pending charges for assault and false imprisonment. In his March 1, 2017 email,
Freund also indicated that the possibility of plaintiff serving jail time on those charges
also justified his removal. Freund testified that the final straw in his decision was his
belief that plaintiff lied about where he was when he was supposedly at jury duty. When
plaintiff claimed he was at jury duty on March 1, 2017, he was actually attending an
initial appearance on the same assault and false imprisonment charges.          Thus, the
“shifting” explanations substantially relate to the same incident.
       The other reason for plaintiff’s removal, his poor performance and attitude, are
merely additional explanation, but do not contradict the other stated reasons for SGRE
removing plaintiff from the Lundgren site. Plaintiff argues that Freund’s performance
concerns were pretextual because plaintiff was never told that his performance was
unsatisfactory. (Doc. 44-1, at 15). It is true that “[a] history of positive performance
evaluations can be powerful evidence of satisfactory performance.”            Erickson v.
Farmland Indus., Inc., 271 F.3d 718, 728 (8th Cir. 2001). The record, however, does
not contain any positive performance evaluations from Freund before plaintiff’s removal
from the Lundgren site. Plaintiff cites only to the lack of complaints to Stevens about his
performance (Doc. 41-2, at 2), but the lack of complaints is not the same as a positive
evaluation. After Freund removed plaintiff from the Lungren site, he characterized
plaintiff as “an OK technician,” (Doc. 43-4, at 12), which is consistent with both the lack
of complaints to Stevens’ and Freund’s desire, in light of the other concerns, to remove
plaintiff.   Plaintiff has not offered any evidence to contradict any of Freund’s or




                                            41
Simmons’ criticisms of his attitude and demeanor in the time leading up to plaintiff’s
removal from the Lundgren site. Thus, there is no evidence in the record to indicate that
Freund’s performance concerns were pretext for removing plaintiff due to his safety
complaints.
       Plaintiff likewise cannot meet his burden to show that Freund’s proffered reasons
were pretextual by referencing SGRE’s treatment of other technicians. “An employee
can show pretext by showing that the employer meted out more lenient treatment to
similarly situated employees who . . . did not engage in protected activity. Salitros v.
Chrysler Corp., 306 F.3d 562, 570 (8th Cir. 2002); see also Brown, 178 F. Supp. 2d at
984-85 (“While Farmland’s asserted discretionary policy is not inconsistent with its
termination of Brown, its greater use of the policy to employees with workers’
compensation claims precludes this court from granting summary judgment because
Brown’s evidence casts doubt on whether Farmland’s proffered reasons were merely a
pretext for retaliatory conduct.”). As the Court found above, plaintiff has not established
that any other technicians were similarly situated, and thus cannot establish that similarly
situated technicians who did not make safety complaints were allowed to remain at the
Lundgren site. Similarly, plaintiff has not presented evidence that other technicians who
lodged safety complaints were removed from the Lundgren site. Thus, plaintiff cannot
rely on Freund’s treatment of other technicians to meet his burden to show that Freund’s
stated reasons for removing plaintiff from the Lundgren site were pretextual.
       Even if plaintiff proffered evidence to show that Freund’s stated reasons were
pretextual, plaintiff must provide evidence to support a reasonable inference that the real
reason for his removal was retaliation. See Gilbert, 495 F.3d at 918. For the same
reasons set forth above, plaintiff has not proffered such evidence. Thus, even if plaintiff
made out a prima facie case of wrongful termination, SGRE is still entitled to summary




                                            42
judgment because there is not sufficient evidence in the record to show that SGRE’s
proffered reasons are pretextual, or that the reason for Freund’s decisions was retaliatory.
              2.     Airway
       Airway argues that it is also entitled to summary judgment because there is no
evidence that plaintiff’s safety complaints were the determining factor in Airway’s
decision to terminate plaintiff’s employment. Plaintiff argues that Airway is either jointly
liable for SGRE’s conduct or vicariously liable through agency principles or the doctrine
of respondeat superior for Freund’s conduct.
                     a.     Direct Causation
       There is no dispute that the first two elements are present for plaintiff’s wrongful
termination claim based on plaintiff’s safety complaints to Airway. Plaintiff’s safety
complaints are protected conduct, and Airway terminated plaintiff’s employment on
March 10, 2017. Airway moved for summary judgment, in part, because there is no
evidence that plaintiff’s prior safety complaints were the determining factor in Airway’s
decision to terminate plaintiff. (Doc. 31-1, at 13-15). Plaintiff does not appear to argue
that Stevens’ decision to terminate plaintiff’s employment was caused by his prior safety
complaints. (See Doc. 41-1, at 3-4).
       It is not the Court’s duty to search for the “needle in the haystack” to support
plaintiff’s claim, Anderson v. Bristol, Inc., 936 F. Supp. 2d 1039, 1046 (S.D. Iowa 2013)
(citation omitted), nor is it the Court’s role to construct plaintiff’s argument for him,
Pharm. Care Mgmt. Ass’n v. Tufte, 297 F. Supp. 3d 964, 986 (D.N.D. 2017). By not
disputing Airway’s argument that Airway is not directly liable, plaintiff has waived any
such argument. See, e.g., Satcher v. Univ. of Ark. at Pine Bluff Bd. of Trs., 558 F.3d
731, 735 (8th Cir. 2009) (“[F]ailure to oppose a basis for summary judgment constitutes
waiver of that argument.”). Thus, as a matter of law, the Court finds there is no direct
causal connection between plaintiff’s complaints and his termination by Airway.




                                            43
        Even if plaintiff argued that his safety complaints were the determinative factor in
Airway’s decision, the record, viewed in the light most favorable to plaintiff, could not
support such an argument. There is no dispute that Stevens was the decision-maker in
plaintiff’s termination from Airway, and that Stevens was only aware of plaintiff’s August
12 and September 1, 2016 complaints. (Doc. 31-2, at 5). Plaintiff denied Airway’s
statement of fact (Doc. 41-1, at 9) but failed to cite any evidence in support of his denial,
and thus the Court deems Airway’s statement of fact admitted. See LR 56(b). The six-
month gap between plaintiff’s complaints to Stevens and his termination is too long to
draw any causal connection. See Tyler, 628 F.3d at 986 (“The inference [of retaliation]
vanishes altogether when the time gap between the protected activity and the adverse
employment action is measured in months.” (internal citation omitted)); Recio v.
Creighton Univ., 521 F.3d 934, 941 (8th Cir. 2008) (“The temporal connection here, six
months, is not close enough to raise an inference of causation.”).
        There is no dispute that plaintiff made complaints to Jenson in early February
(Doc. 31-2, at 5) but those complaints were not relayed to Stevens before his decision to
terminate plaintiff’s employment. (Doc. 36-1, at 31, 39-40). Without evidence that
Stevens was aware of the February 2017 complaints, those complaints could not have
been the determining factor in Stevens’ decision. See Schoonover, 492 F. Supp. 2d at
1157.
        Also, there is no evidence from which a jury could infer that Airway’s decision to
accept SGRE’s request to remove plaintiff from the Lundgren site was the result of
retaliatory motives. Freund told Stevens that the reason for SGRE’s request was because
SGRE did not believe plaintiff would pass MEC’s new background check requirements.
(Doc. 36-1, at 53). Stevens ordered his own background check which confirmed that
plaintiff had a criminal history and pending criminal charges. (Doc. 30-7, at 106-19).
Stevens asked Freund if plaintiff could be assigned to other SGRE sites not owned by




                                             44
MEC. (Doc. 36-1, at 54). Stevens attempted to find a position for plaintiff at non-MEC
sites operated by SGRE as well as sites operated by other customers. (Doc. 30-6, at 90-
91). Stevens told plaintiff over the phone and via email that he was being terminated
because after his removal from the Lundgren site there was no other work available.
(Doc. 36-1, at 47, 58). There is nothing in the record to dispute that Stevens’ stated non-
retaliatory reason was the reason for plaintiff’s termination.12
                      b.       Indirect Liability
       In the absence of any evidence that Airway’s decision to terminate plaintiff was
caused by plaintiff’s safety complaints, plaintiff argues that Airway is liable for SGRE’s
conduct. As the Court found above, there is no genuine issue of material fact to dispute
that plaintiff’s safety complaints were not the determinative factor in SGRE’s decision to
remove plaintiff from the Lundgren site.             Thus, Airway cannot be held jointly or
vicariously liable for SGRE’s conduct because SGRE is not liable. Even if plaintiff’s
claim against SGRE did not fail as a matter of law, plaintiff’s indirect liability claims
against Airway would still fail.
       Plaintiff’s argument on the joint employer and borrowed servant doctrines is
unclear, but the Court understands it to be two general arguments. First, plaintiff argues
that SGRE and Airway jointly employed plaintiff, and thus Airway is liable for SGRE’s
wrongful conduct toward plaintiff. Second, plaintiff argues that Freund was an employee
or agent of Airway because he was given supervisory control over plaintiff, and thus
Airway is vicariously liable for Freund’s conduct under the doctrine of respondeat
superior. For the following reasons, both arguments fail as a matter of law.



12
  Even if plaintiff could establish a prima facie case against Airway, plaintiff’s claim would fail
under the burden-shifting analysis. Airway has established that it had a legitimate business
reason for terminating plaintiff; it had no work for him to do. Plaintiff has presented no evidence
to discredit Airway’s stated reason for his termination.



                                                45
                            i.      Joint Liability
       There is no dispute that plaintiff was an employee of Airway. The Court will
assume for purposes of this motion that SGRE was also an employer of plaintiff. See
Greenbriar Grp., L.L.C. v. Haines, 854 N.W.2d 46, 55 (Iowa Ct. App. 2014), as
amended (Aug. 1, 2014) (“Generally, the right of control is the principal test for
determining whether an employee-employer relationship exists.”); see also (Docs. 43-5,
at 18; 43-6, at 3) (explaining SGRE’s control over Airway’s employees). Even if plaintiff
was a joint employee of both SGRE and Airway, that relationship does not make Airway
liable for SGRE’s conduct. See Torres-Negron v. Merck & Co., 488 F.3d 34, 41 n.6
(1st Cir. 2007) (“[J]oint-employer liability does not by itself implicate vicarious liability.
. . . [A] finding that two companies are an employee’s ‘joint employers’ only affects each
employer’s liability to the employee for their own actions, not for each other’s
actions . . ..”); see also Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 228-29
(5th Cir. 2015); Whitaker v. Milwaukee Cty., 772 F.3d 802, 811-12 (7th Cir. 2014).
       The court in Whitaker v. Milwaukee County noted that, according to the EEOC’s
guidelines, a temporary employment agency may be liable for its client’s discrimination
under the following circumstances:
       The [temporary employment agency] is liable if it participates in the client’s
       discrimination. For example, if the firm honors its client’s request to
       remove a worker from a job assignment for a discriminatory reason and
       replace him or her with an individual outside the worker’s protected class,
       the firm is liable for the discriminatory discharge. The firm also is liable
       if it knew or should have known about the client’s discrimination and failed
       to undertake prompt corrective measures within its control.
772 F.3d at 812 (quoting EEOC, No. 915.002, ENFORCEMENT GUIDANCE: APPLICATION
OF   EEO LAWS TO CONTINGENT WORKERS PLACED BY TEMPORARY EMPLOYMENT
AGENCIES AND OTHER STAFFING FIRMS, at 2260 (1997)).




                                             46
          Plaintiff cites no case law to establish that Airway can be held jointly liable for
SGRE’s tortious conduct solely because Airway and SGRE were plaintiff’s joint
employers. The Court is persuaded by the reasoning in Torres-Negron v. Merck & Co.
and Whitaker that the existence of a joint employer relationship does not, standing alone,
implicate joint liability.
          There are also no facts in the record to support a finding that, even if SGRE
retaliated against plaintiff, Airway knew or should have known about SGRE’s retaliatory
intent. Freund advised Stevens that he wanted to remove plaintiff from the Lundgren site
because Freund believed plaintiff would not pass MEC’s background check. Stevens
ordered his own background check, which confirmed that plaintiff had a significant
criminal history, including charges pending at that time. Stevens had a limited knowledge
of MEC’s background standards. There is no evidence in the record to indicate that
Stevens had any reason to question Freund’s understanding of MEC’s background
requirements, particularly because SGRE, not Airway, had the contractual agreement
with MEC. Thus, even if SGRE wrongfully terminated plaintiff, Airway cannot be held
liable.
                              ii.    Vicarious Liability
          Plaintiff’s second argument is that Airway is liable for Freund’s conduct because
Freund was an employee or agent of Airway. Plaintiff’s agency argument is consistent
with federal court’s treatment of joint employers’ liability to the joint employee. See
Virgo v. Riviera Beach Assocs., Ltd., 30 F.3d 1350, 1359-63 (11th Cir. 1994) (finding
that two entities were joint employers of the plaintiff but looking to agency principles to
determine the extent of one employer’s liability for the other employer’s Title VII
violations); see also Torres-Negron, 488 F.3d at 41 n.6; Whitaker, 772 F.3d at 811-12.
Plaintiff argues “[s]ince control for the day to day management of [plaintiff] was
delegated by Airway[ ] to SGRE pursuant to their agreement, and since Airway[ ] relied




                                              47
upon the recommendations of Freund . . . Freund was acting as a de facto agent or
supervisor for Airway[ ].” (Doc. 41-1, at 5). Whether plaintiff argues that Freund was
an agent or an employee of Airway, plaintiff’s argument fails as a matter of law.
      To establish a principle-agent relationship, there must be “(1) [a] manifestation of
consent by one person, the principal, that another, the agent, shall act on the former’s
behalf and subject to the former’s control and, (2) consent by the latter to so act.” Peak
v. Adams, 799 N.W.2d 535, 546 n.2 (Iowa 2011) (quoting Pillsbury Co. v. Ward, 250
N.W.2d 35, 38 (Iowa 1977)); see also RESTATEMENT (THIRD) OF AGENCY § 1.01 (2006)
(“Agency is the fiduciary relationship that arises when one person (a ‘principal’)
manifests assent to another person (an ‘agent’) that the agent shall act on the principal’s
behalf and subject to the principal’s control, and the agent manifests assent or otherwise
consents so to act.”). There is no evidence in the record that Freund’s actions were, in
any way, subject to Airway’s control. To the contrary, the Master Services Agreement
provides SGRE with the sole discretion to control Airway’s employees’ work, terminate
Airway’s employees for cause, and to remove any personnel that SGRE determined were
impeding work on the site. (Docs. 43-5, at 17-18; 43-6, at 1-3). Because Airway did
not have control over Freund, as a matter of law Freund was not Airway’s agent. Thus,
Airway cannot be held liable for Freund’s conduct under agency principles.
      Airway likewise cannot be held liable for Freund’s actions under respondeat
superior. “A claim of vicarious liability under the doctrine of respondeat superior rests
on two elements: proof of an employer/employee relationship, and proof that the injury
occurred within the scope of that employment.” Biddle v. Sartori Mem’l Hosp., 518
N.W.2d 795, 797 (Iowa 1994). Courts look at several factors to determine the existence
of an employer-employee relationship, including:
      (1) the right of selection, or to employ at will;
      (2) responsibility for the payment of wages by the employer;




                                            48
       (3) the right to discharge or terminate the relationship;
       (4) the right to control the work; and
       (5) whether the party sought to be held as the employer is the responsible
           authority in charge of the work or for whose benefit the work is
           performed.
Greenbriar Grp., 854 N.W.2d at 54 (quoting Gabrielson v. State, 342 N.W.2d 867, 870
(Iowa 1984)). Although no one factor is determinative, “the right of control is the
principal test for determining whether an employee-employer relationship exists.” Id. at
55 (citation omitted). “Ordinarily, the question of whether an employment relationship
exists is one of fact that should be decided by the trier of fact,” but the court may
determine the absence of an employment relationship when there are “not enough facts
for [a] jury to decide this issue.” Heinz v. Heinz, 653 N.W.2d 334, 344 (Iowa 2002).
       There is no evidence in the record to support a finding that Freund was an
employee of Airway. Airway had no ability to select which SGRE employee would
oversee its employees, nor did it have any authority under the agreement to terminate
Freund. There is no evidence that Airway paid Freund’s salary. Most importantly, as
the Court found above, Airway had no right to control Freund’s work. Similarly,
Freund’s work was performed for SGRE’s benefit, not Airway’s. Thus, none of the
factors weigh in favor of Freund being Airway’s employee. The Court finds, as a matter
of law, that Airway did not employ Freund. In the absence of an employer-employee
relationship, plaintiff cannot establish the first element of a respondeat superior claim.
       Thus, Airway’s motion for summary judgment is granted on plaintiff’s wrongful
termination claim for reporting safety concerns.
       C.     Punitive Damages
       This Court has held that punitive damages are derived from the underlying cause
of action, and thus “punitive damages can only be awarded when the plaintiff prevails on
an underlying cause of action.” Estate of Thompson v. Kawasaki Heavy Indus., Ltd.,



                                            49
922 F. Supp. 2d 780, 797 (N.D. Iowa 2013). The Court granted summary judgment on
plaintiff’s wrongful termination claims against both defendants. Without any underlying
cause of action, plaintiff’s punitive damage claim fails as a matter of law. Therefore,
defendants’ motions for summary judgment are also granted as to plaintiff’s punitive
damage claim.
                                VI.    CONCLUSION
      For these reasons, defendants’ motions for summary judgment (Docs. 30 & 31)
are granted. The Clerk of Court is directed to enter judgment in favor of defendants.
      IT IS SO ORDERED this 27th day of January, 2020.



                                        _________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                          50
